Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 1 of 9
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 2 of 9




04/27/2021
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 3 of 9




04/27/2021
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 4 of 9




04/27/2021
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 5 of 9




04/27/2021
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 6 of 9




04/27/2021
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 7 of 9




04/27/2021
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 8 of 9




04/27/2021
             Case 2:21-cv-02019-PBT Document 1-1 Filed 04/30/21 Page 9 of 9




04/27/2021
